 


109 HR 1566 IH: Toy Gun Marking Improvement Act
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1566 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Issa introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide a technical correction to the Federal preemption of State or local laws concerning the markings and identification of imitation or toy firearms entering into interstate commerce. 
 
 
1.Short titleThis Act may be cited as the Toy Gun Marking Improvement Act. 
2.Preemption of State or local laws concerning the markings and identification of imitation or toy firearmsSection 4(g) of the Federal Energy Management Improvement Act of 1988 (15 U.S.C. 5001(g)) is amended by striking which provide for markings and all that follows through firearm developed prior to 1898; or and inserting the following:  
relating to markings, identification, or sale of toy, look-alike, and imitation firearms. No State or local subdivision shall— 
(1)prohibit the sale or manufacture of any look-alike, nonfiring, toy or collector replica of an antique firearm developed prior to 1898; or.  
 
